             Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 1 of 6




           DILAN A. ESPER (Bar No. 178293)
           desper@harderllp.com                         filed
           HARDER LLP
>—t        132 S. Rodeo Dr., Fourth Floor                   FEB -8 2019
o                                                       SUSAN YSOONG
       4   Beverly Hills, CA 90212                    CLERK, U.S. OlSTRlCTCniiRT
2
o      5
           Tel. (424)203-1600                     northern DISTRICT OF CALI^N
           Fax (424)203-1601
       6
           Attorneys for Applicant Eurasian Natural
       7
           Resources Corporation Ltd.
       8

       9
                                   UNITED STATES DISTRICT COURT
      10
                             NORTHERN DISTRICT OF CALIFORNIA
                                                                              Q '^i
      11

            In re Application of
                                      CV 19., 80      No.
                                                                              O    0
      12
                                                                                       SfC
                                                      APPLICATION OF EURASIAN
      13    EURASIAN NATURAL                          NATURAL RESOURCES
            RESOURCES CORPORATION                     CORPORATION FOR DISCOVERY
      14
                                                      FOR USE IN A FOREIGN
            LTD.,
                                                      PROCEEDING
      15

      16                           Applicant.         DECLARATION OF MAGNUS
                                                      50YD FILED CONCURRENTLY]
      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28




            (00098G44;2)
Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 2 of 6
Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 3 of 6
Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 4 of 6
Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 5 of 6
Case 3:19-mc-80037-SK Document 1 Filed 02/08/19 Page 6 of 6
